Citation Nr: 0726341	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include verucca plana, atopic dermatitis/eczema, and 
pruritis, claimed as due to herbicide agents used in Vietnam.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Hartford, 
Connecticut.  

This matter was remanded by the Board in August 2006.  While 
undergoing remand development, service connection was granted 
for pseudofolliculitis barbae.  That is a complete grant as 
to that issue and the skin disorder discussion below does not 
include or pertain to the skin disorder which has been 
service connected.


FINDING OF FACT

The veteran's skin disorders to include verucca plana, atopic 
dermatitis/eczema, and pruritis, first found many years after 
service, are not related to disease or injury in service or 
to herbicide exposure.


CONCLUSION OF LAW

Skin disorders to include verucca plana, atopic 
dermatitis/eczema, and pruritis were neither incurred nor 
aggravated in active service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in November 2001 and September 2006.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.  
Subsequent consideration of the matter was undertaken in the 
most recent supplemental of the case.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for skin disorder to 
include verucca plana, atopic dermatitis/eczema, and pruritis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110.  

If a veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  He reports that he was exposed to Agent Orange during 
his service in Vietnam.  

Significantly, however, verucca plana, atopic 
dermatitis/eczema, and pruritis are not on the list of the 
presumptive diseases as referred to above, and were not 
manifested until many years after service.  Accordingly, the 
Board concludes that the claim for service connection may not 
be granted via the Agent Orange presumption or the chronic 
disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this regard, the service medical records reflect that he 
received treatment for tinea corporis of the right arm; 
significantly, however there are no complaints or findings 
diagnostic of verucca plana, atopic dermatitis/eczema, or 
pruritis.  Further, the first diagnosis involving dermatitis 
is in July 1998, when the veteran received VA medical care, 
some 28 years after service.  Furthermore, the record does 
not contain any medical opinion, which relates verucca plana, 
atopic dermatitis/eczema, or pruritis to the veteran's 
military service.  In fact a VA examiner in March 2007 
reviewed the record and noted that the inservice tinea 
corporis had resolved.  It was determined further that the 
currently diagnosed skin disorders (other than 
pseudofolliculitis) are unrelated to military service.  The 
only opinion of record that relates the aforementioned 
current skin disorders to service is that of the veteran.  As 
a layperson, however, he does not have the medical expertise 
to conclude that there is an etiological relationship between 
his skin disorders and military service.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against any findings that verucca plana, atopic 
dermatitis/eczema, or pruritis are of service origin or are 
related to service.  


ORDER

Service connection for verucca plana, atopic 
dermatitis/eczema, or pruritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


